Exhibit 10.3

April 23, 2008

Mr. Robert Hines

340 East Randolph

Unit 3903

Chicago, IL 60601

Dear Rob:

On behalf of Heidrick & Struggles, Inc. (“HSII” or the “Company”), I am pleased
to confirm the new terms of your employment arrangement in this letter agreement
(the “Agreement”). All amounts in this Agreement are denominated in U.S.
dollars.

 

  1. Effective Date: The new terms of employment are effective as of January 1,
2008.

 

  2. Title: You will serve as Chief Operating Officer, Americas (“COO,
Americas”) and Managing Partner, Americas West, Central and Southeast (“MP,
Americas”).

 

  3. Location: You will be transferring from the Toronto office to the Chicago
Corporate office.

 

  4. Base Salary: You will receive a monthly salary of $35,416.67 (which is
equivalent to $425,000.00 annually) payable at the end of each month.

 

  5. Target Bonus: You will participate in the Company’s management incentive
plan. Your target bonus will be 100% of your base salary. Your 2008 bonus will
be payable in cash on or before March 31, 2009 with 15% of the bonus amount
deferred and vesting ratably over a three year period. Bonuses earned and
payable beyond 2009 will be payable per the Company’s policy at that time. All
bonuses are discretionary and are not earned until approved by the HSII Human
Resources and Compensation Committee of the Board of Directors (“HRCC”). Bonuses
are only payable if you are employed by the Company on the date such bonus is
paid.

 

  6. Equity: You will be eligible to receive a Restricted Stock Unit (“RSU”)
award with a value of $425,000.00 on March 31, 2008 (or on the Company’s next
published equity grant date in the event this Agreement is executed by you after
March 31, 2008). The grant is also subject to the approval of the Human
Resources and Compensation Committee of the Board of Directors (“HRCC”) and your
execution of a grant agreement in a form presented to you by the Company. The
total number of RSUs to be granted will be equal to the value of your award
divided by the closing share price of HSII stock on the date of grant. The RSUs
will vest at a rate of one-third on each of the first, second and third
anniversaries of the date of grant and upon vest will convert into shares of
HSII common stock on a one-for-one basis.



--------------------------------------------------------------------------------

  7. Relocation: The Heidrick & Struggles Relocation Program is intended to
provide financial assistance to you and your family for your upcoming move. The
relocation benefits as outlined below comprise the sole and final relocation
benefits package you will receive in conjunction with your move from Toronto to
Chicago. It is the Company’s intent to ensure that your relocation is a seamless
transition with as little inconvenience and financial burden as possible to you
and your family.

 

  a. Relocation Allowance - You will receive a one-time lump-sum relocation
allowance of $35,000.00, to be grossed-up for tax purposes, to cover the costs
associated with your relocation from Toronto to Chicago. This allowance will be
paid as soon as administratively feasible following your signing of this letter.

 

  b. Temporary Living Expenses - The Company will reimburse you for one month of
temporary living expenses not to exceed $4,400.00. Eligible reimbursements will
include reasonable and customary expenses for travel, ground transportation and
lodging in keeping with the Company’s Travel and Entertainment policy
guidelines.

 

  c. Rental Assistance - The Company will pay for up to twelve (12) months of
rental assistance for your housing in Chicago, total amount paid not to exceed
$52,800.00.

 

  d. Tax Gross ups - The Company will provide tax gross up assistance for all
approved, non-deductible IRS qualified relocation-related expenses unless
otherwise noted above. Reimbursement shall be made upon your submission of paid
receipts, as approved by the Chief Human Resource Officer, to Chicago Human
Resources, Attention: Caroline Werner, Human Resources Manager.

 

  8. Other: You will receive a cash payment of $70,000.00 on April 30, 2009 to
cover your tax liability on the deemed disposition of your assets, which
occurred as a result of your relocation from Canada to the United States.

 

  9. Benefits: You will be eligible to participate in the Company’s benefit
programs to the same extent as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc. 401(k) Profit-Sharing and Retirement
Plan, and the Deferred Compensation Plan. You will also be eligible to
participate in the Company's Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company’s plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

  10. Business Expenses: The Company will reimburse you for your business
expenses in accordance with its policies.

 

  11. Compliance with Policies: Subject to the terms of this Agreement, you
agree that you will comply in all material respects with all policies and
procedures applicable to similarly situated employees of the Company, generally
and specifically.



--------------------------------------------------------------------------------

  12. Termination of Employment:

 

  a. Employment At Will: You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.

 

  b. No Notice Period in Case of Termination for Cause: Notwithstanding any
period of notice under written Company employment policies in effect at the time
of termination, the Company shall have the right to terminate your employment
for Cause immediately upon written notice.

 

  c. Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the “Termination
Date”), and any other amounts required by law. Given your transition from
Canada, you will continue to be eligible for a severance benefit equal to twelve
months of your Base Salary plus your Target Bonus in the event the Company
terminates your employment without Cause, as defined in section 11d. below.

 

  d. Definition of Cause: For purposes of this Agreement, “Cause” shall mean any
of the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions constituting dishonesty, fraud, intentional
breach of fiduciary obligation or intentional wrongdoing or malfeasance;
(ii) your conviction for a felony; (iii) your material violation or breach of
any provision of this Agreement; (iv) your unauthorized use or disclosure of
confidential information pertaining to the Company’s business; (v) your
engagement in conduct causing demonstrable injury to the Company or its
reputation; (vi) your unreasonable failure or refusal to perform your duties as
the Company reasonably requires, to meet goals reasonably established by the
Company, or to abide by the Company’s policies for the operation of its
business, and the continuation thereof after the receipt by you of written
notice from the Company; (vii) your illegal use of drugs or use of alcohol or
intoxication on work premises, during working time, or which interferes with the
performance of your duties and obligations on behalf of the Company; or
(viii) your death or Disability, as hereinafter defined. For purposes of this
Agreement, “Disability” shall mean that you have been unable, for six
(6) consecutive months, to perform your duties under this Agreement even with
accommodation, as a result of physical or mental illness or injury.

 

  e. Return of Materials: Upon the termination of your employment, you agree to
return to the Company, all Company property, including all materials furnished
to you during your employment (including but not limited to keys, computers,
automobiles, electronic communication devices, files and identification cards)
and all materials created by you during your employment. In addition, you agree
that upon the termination of your employment you will provide the Company with
all passwords and similar information which will be necessary for the Company to
access materials on which you worked or to otherwise continue in its business.



--------------------------------------------------------------------------------

  13. Confidentiality: In the course of your employment with the Company you
will be given access to and otherwise obtain knowledge of certain trade secrets
and confidential and proprietary information pertaining to the business of the
Company and its affiliates. During the term of your employment with the Company
and thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself, any trade secrets or other
confidential or proprietary information concerning the Company or its
affiliates, including, but not limited to, information pertaining to their
clients, services, products, earnings, finances, operations, marketing, methods
or other activities; provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally (other than as a
result of your breach of this covenant or the breach by another employee of his
or her confidentiality obligations). Notwithstanding the foregoing, you may
disclose such information as is required by law during any legal proceeding or
to your personal representatives and professional advisers as is required for
purposes of rendering tax or legal advice, and, with respect to such personal
representatives and professional advisers, you shall inform them of your
obligations hereunder and take all reasonable steps to ensure that such
professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks or files, computer printouts, business plans or any
copies or reproductions thereof, or any information or instruments derived
therefrom, arising out of or relating to the business of the Company and its
affiliates or obtained as a result of your employment by the Company.

 

  14. Non-Solicitation/Non-Competition. Without the prior written consent of the
Company, during the term of your employment with the Company and for a period of
twelve (12) months after the termination of your employment with the Company,
either unilaterally by you or by the Company for Cause, you shall not (i) become
engaged in or otherwise become interested in, as COO, Americas and/or RMP,
Americas or in a role that provides or intends to provide similar services in
the geographical area which you are serving currently; (ii) directly or
indirectly solicit or assist any other person in soliciting any client of the
Company with whom you had direct professional contact during the twelve
(12) months immediately prior to the termination of your employment with the
Company and during which you learned confidential information, or whose account
you oversaw during your employment with the Company; (iii) directly or
indirectly solicit, or assist any other person in soliciting, any employee of
the Company or its affiliates (as of your termination of employment with the
Company) or any person who, as of such date, was in the process of being
recruited by the Company or its affiliates, or induce any such employee to
terminate his or her employment with the Company or its affiliates; or (iv) hire
or assist another in hiring any employee of the Company or its affiliates who
potentially possesses the Company or its Affiliate's Confidential Information
for a position where the employee's knowledge of such information might be
relevant. The provisions of this Section 14 shall be in addition to any
restrictive covenants that are set forth in or otherwise required by Company
benefit plans. In the case of a discrepancy between this Section and any such
restrictive covenant, the more restrictive language will apply.



--------------------------------------------------------------------------------

  15. Other Legal Matters:

 

  a. No Other Agreements/Obligations: You have advised the Company that your
execution and performance of the terms of this Agreement do not and will not
violate any other agreement binding on you or the rights of any third parties
and you understand that in the event this advice is not accurate the Company
will not have any obligation to you under this Agreement.

 

  b. Negotiation of Agreement: You acknowledge that you negotiated the terms of
this Agreement with the Company and that you enter into this Agreement
voluntarily.

 

  c. Applicable Legal Standards: You will be an employee of the Company’s United
States operations and agree that your employment with the Company shall be
governed by the laws of the United States of America and the State of Illinois.

 

  d.

Arbitration: Any controversy or claim arising out of or relating to this
Agreement or for the breach thereof, or your employment, including without
limitation any statutory claims (for example, claims for discrimination
including but not limited to discrimination based on race, sex, sexual
orientation, religion, national origin, age, marital status, handicap or
disability; and claims relating to leaves of absence mandated by state or
federal law), breach of any contract or covenant (express or implied), tort
claims, violation of public policy or any other alleged violation of statutory,
contractual or common law rights (and including claims against the Company’s
officers, directors, employees or agents) if not otherwise settled between the
parties, shall be conclusively settled by arbitration to be held in Chicago,
Illinois, in accordance with the American Arbitration Association's Employment
Arbitration Rules and Mediation Procedures (the “Rules”). Arbitration shall be
the parties' exclusive remedy for any such controversies, claims or breaches.
The parties also consent to personal jurisdiction in Chicago, Illinois with
respect to such arbitration. The award resulting from such arbitration shall be
final and binding upon both parties. This Agreement shall be governed by the
laws of the United States of America and the State of Illinois without regard to
any conflict of law provisions of any jurisdiction. You and the Company hereby
waive the right to pursue any claims relating to this Agreement, to your
employment or to the termination thereof, through civil litigation outside the
arbitration procedures of this provision, unless otherwise required by law. You
and the Company each have the right to be represented by counsel with respect to
arbitration of any dispute pursuant to this paragraph. The arbitrator shall be
selected by agreement between the parties, but if they do not agree on the
selection of an arbitrator within 30 days after the date of the request for
arbitration, the arbitrator shall be selected pursuant to the Rules. With
respect to any Claim brought to arbitration hereunder, both you and the Company
shall be entitled to recover whatever damages would otherwise be available to
you/it in any legal proceeding based upon the federal and/or state law
applicable to the Claim, except that parties agree they shall not seek any award
for punitive damages for any claims they may have under this Agreement. The
decision of the arbitrator may be entered and enforced in any court of competent
jurisdiction by either the Company or Employee. Each party shall pay the fees of
their respective attorneys (except as otherwise awarded by the arbitrator), the
expenses



--------------------------------------------------------------------------------

 

of their witnesses and any other expenses connected with presenting their cases,
other costs, including the fees of the mediator, the arbitrator, the cost of any
record or transcript of the arbitration, and administrative fees, shall be borne
equally by the parties, one-half by you, on the one hand, and one-half by the
Company, on the other hand. Should either party pursue any dispute or matter
covered by this section by any method other than said arbitration, then the
other party shall be entitled to recover all damages, costs, expenses, and
attorneys' fees incurred as a result of such action. The provisions contained in
this Section shall survive the termination and/or expiration of this Agreement.

 

  e. Notice: All notices and other communications under this Agreement shall be
in writing to you at the above-referenced address or to the Company at its
Chicago Headquarters, directed to the attention of the General Counsel.

 

  f. Full and Complete Agreement: This letter Agreement contains our entire
understanding with respect to your employment and can be amended only in writing
and signed by the Chief Executive Officer or General Counsel. This Agreement
supersedes any and all prior agreements, whether written or oral, between you
and the Company, that are not specifically incorporated by reference herein. You
and the Company specifically acknowledge that no promises or commitments have
been made that are not set forth in this letter.

 

  g. Severability: If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.

 

  h. Survival of Provisions: The provisions of Sections 12 (b) and (c) and 13
through 15 of this Agreement shall survive the termination of your employment
with the Company and the expiration or termination of this Agreement.



--------------------------------------------------------------------------------

Rob, I wish you all the best in your new role and relocation to the United
States.

 

Sincerely,

LOGO [g57193ex10_2pg007.jpg]

L. Kevin Kelly

Chief Executive Officer

I hereby accept the terms and conditions of employment outlined in this
Agreement.

 

 

 

 

Robert Hines

  Date

Copy:

K. Steven Blake, Executive Vice President & Chief Legal Officer